opinion). We conclude that the district court did not abuse its discretion at
                sentencing, and we
                            ORDER the judgment of conviction AFFIRMED.




                Parraguirre U                              Cherry



                cc: Hon. Kimberly A. Wanker, District Judge
                     Carl M. Joerger
                     Nye County District Attorney
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                        _                                                          -